Citation Nr: 1450194	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-47 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for vasculitis.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttruamtic stress disorder (PTSD).

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to service connection for lipoma, claimed as multiple internal tumors.

8.  Entitlement to service connection for a liver disability.

9.  Entitlement to service connection for a right shoulder disability.

10.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability.  

11.  Entitlement to service connection for a kidney disability.

12.  Entitlement to service connection for a gastrointestinal condition.

13.  Entitlement to service connection for headaches.

14.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In August 2008, the RO denied claims for service connection for left shoulder gouty arthritis, hypertension, PTSD, left knee chondromalacia and patella spurring , history of paroxysmal atrial fibrillation, "lipoma (claimed as multiple internal tumors)," liver cirrhosis, and right shoulder impingement and arthritis.  

In May 2010, the RO denied claims for service connection for vasculitis, a "chronic kidney condition claimed as nephritis," a gastrointestinal condition, headaches, and a right knee condition, and determined that new and material evidence has not been presented to reopen a claim for service connection for "a skin condition, previously denied as psoriasis."  

In September 2014, the Veteran was scheduled for a hearing before a Veterans Law Judge at the RO.  Documentation indicates that he requested that his hearing be canceled, and there is no record to show that a request for another hearing was ever made.  Accordingly, the Board will proceed without further delay.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability, and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a left knee disability, a heart disability, lipoma (claimed as multiple internal tumors), a liver disability, a right shoulder disability, a kidney disability, a gastrointestinal condition, headaches, and a right knee condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have vasculitis, or a left shoulder disability, that is related to his service, or to a service-connected disability.



CONCLUSION OF LAW

Vasculitis and a left shoulder disability are not related to service, or to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has vasculitis, and a left shoulder disability, due to his service.  He essentially argues that he has hypertension and vasculitis as a result of a reaction to a typhus immunization shot.  He has also argued that service connection is warranted for his left shoulder disability on a secondary basis, i.e., as due to his vasculitis.  See Veteran's statement (VA Form 21-4138), received in December 2009.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for bilateral ethmoid polypoid sinusitis, a right index finger scar, and a left knee scar.

The Veteran's service treatment records include an entrance examination report, dated in November 1961, which does not note any symptoms or disorders.  A medical board report, dated in April 1962, indicates hospitalization for about two months, and states that following a typhus immunization shot the Veteran had mild arthralgia and bilateral ankle edema, with intense occipital headaches.  His treatment was complicated by a bout of acute sinusitis.  The medical board concluded that the Veteran had sustained a generalized vasculitis as the result of a prior typhus immunization, with renal involvement, and that he should not receive any further immunizations.  The report states that although the possibility of an acute glomerulonephritis cannot be ruled out, it was the opinion of the Board that he be returned to full active duty.  A report, dated in October 1965, indicates that the Veteran was not currently eligible for world-wide service due to his inability to receive immunizations, and that he was to be evaluated to determine if he could now be immunized.  

The report notes that the Veteran had a history of glomerulitis possibly secondary to immunizations, that it had been recommended that he not receive any further immunizations, and that he had only received an oral polio vaccine since that time.  It was determined that he could not receive additional immunizations.  A report, dated in November 1965, notes a history of a left shoulder sprain in August 1965 that had been treated conservatively "with full recovery," and no complications or sequalae.  An associated X-ray report notes that the Veteran hurt his left shoulder in a swimming accident, and that no fracture, dislocation, or bone or joint changes were noted.  An examination report, dated in November 1965, shows that the Veteran's vascular system, and musculoskeletal system, were clinically evaluated as normal.  The report indicates that the left shoulder had a full range of motion and normal strength.  The report notes a history of high serum sensitivity which precludes him from receiving further prophylactic immunizations, with the exception of oral polio and smallpox vaccinations.  An associated "report of medical history" shows that the Veteran indicated that he had a history of a "painful or 'trick" shoulder or elbow," and "any reaction to serum, drug or medicine."  The report notes a sprained left shoulder in August 1965 with conservative treatment and full recovery, and no complications or sequalae.  A November 1965 "medical discharge statement" indicates that the Veteran requested a discharge for physical disability, that he was considered unfit for retention by reason of physical disability that existed prior to service and which appears to be not incident to, or aggravated by, his military service.  The report indicates that the Veteran declined to have his case considered by a physical evaluation board, that he understood that his discharge would be without disability retirement or disability severance pay, although it did not preclude him from filing for benefits with VA.  A Medical Board Report, dated in November 1965, contains a diagnosis of anaphylactic reaction, generalized, immunizations, with an unknown date of origin, which was incurred while entitled to basic pay, existed prior to service, and was permanently aggravated by service.  

The post-service medical evidence consists of VA reports, dated between 1966 and 2013, discussed in greater detail as applicable, infra.  This evidence includes a VA examination report, dated in August 1966, which notes a history of an episode of nephritis following some immunization shots, including typhus, for which he was hospitalized about three months.  The diagnosis notes a history of episode of allergic reaction to immunization shots with a history of glomerulonephritis.  

A.  Vasculitis

The Board finds that the claim must be denied.  The Veteran's service treatment records show that he was hospitalized for about two months following a typhus immunization shot.  An April 1962 medical board concluded that the Veteran had sustained a generalized vasculitis as the result of a prior typhus immunization, with renal involvement, and that he should not receive any further immunizations.  The report states that although the possibility of an acute glomerulonephritis cannot be ruled out, it was the opinion of the medical board that he be returned to full active duty.  An October 1965 report notes a history of glomerulitis possibly secondary to immunizations, however, there was no medical evidence of vasculitis symptoms between April 1962 and separation from service, a period of about 31/2 years.  

A November 1965 examination report shows that the Veteran's vascular system was clinically evaluated as normal.  The only current effect of his high serum sensitivity was said to be that he was precluded from receiving further prophylactic immunizations, with the exception of oral polio and smallpox vaccinations.  Although the November 1965 Medical Board Report contains an indication that the Veteran had an anaphylactic reaction, generalized, immunizations, that existed prior to service, and was permanently aggravated by service, this notation is contrary to the November 1965 medical discharge statement, and in any event, it does not mention vasculitis, the critical issue in this case.  Therefore, vasculitis as a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  

In addition, and more importantly, the Board finds that the preponderance of the evidence shows that the Veteran does not currently have vasculitis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In particular, the post-service medical evidence consists of VA reports, dated between 1966 and 2013.  There is simply no competent medical evidence to show that the Veteran currently has vasculitis.  

In this regard, a VA progress note, dated in December 2009, states that a review of the Veteran's records did not mention vasculitis.  A March 2010 VA progress note shows that the Veteran was told that he did not have vasculitis.  A February 2013 VA progress note shows that a physician stated that he did not think that the Veteran had vasculitis.  

In summary, the evidence does not show that the Veteran currently has vasculitis.  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

In reaching this decision, the Board has considered several articles submitted by the Veteran.  However, the articles submitted by the appellant merely discuss the diagnosis and manifestations of vasculitis, they are general in nature and do not specifically relate to the facts and circumstances surrounding the Veteran's particular case, nor are they accompanied by the opinion of any medical expert.

Simply stated, these articles, and the Veteran himself, cannot diagnoses the Veteran with this problem. 
  
The Board therefore concludes that they do not provide a sufficient basis to find that vasculitis is currently shown, or that there is a causal relationship between the Veteran's service and any current vasculitis.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).




B.  Left Shoulder Disability

The post-service medical evidence consists of VA reports, dated between 1966 and 2013.  This evidence shows that in April 2008, the Veteran was noted to have left shoulder impingement.  A March 2012 report notes complaints of shoulder pain (the right or left shoulder was not specified) "for years."  A November 2012 report notes a history of a fall onto his left shoulder and leg in August 2012.

The Board finds that the claim must be denied.  The Veteran's service treatment records show that the Veteran sustained a left shoulder sprain in August 1965 that was treated conservatively "with full recovery," and no complications or sequalae.   See November 1965 report.  An associated X-ray report was unremarkable.  A left shoulder disorder is not shown in a November 1965 examination report, which noted that the left shoulder had a full range of motion and normal strength.  The Board therefore finds that a chronic left shoulder disorder is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  

The earliest post-service medical evidence of a left shoulder disorder is dated in 2008, which is about 43 years after separation from service, there is evidence of a post-service left shoulder injury in August 2012, and the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with this claim.  Therefore, the theory of continuity of symptomatology is not applicable.  Walker.  

Finally, there is no competent medical evidence to show that the Veteran has a left shoulder disability that is related to his service.  

To the extent that the Veteran has asserted that his left shoulder disability is related to vasculitis (which should be service connected), the Board has determined that service connection is not warranted for vasculitis.  Therefore, vasculitis may not serve as a predicate service-connected disability upon which to base his claim, and this claim based on "secondary" service connection fails as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no evidence to show that a service-connected disability caused or aggravated a left shoulder disability.  In summary, the evidence does not show that the Veteran has a left shoulder disability that is related to his service, or to a service-connected disability, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

C.  Conclusion

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the service treatment records and the post-service medical records have been discussed.  The Board has determined that the Veteran does not have vasculitis, and that service connection is not warranted for either of the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran has vasculitis, or a left shoulder disability, due to his service, or a service-connected disability, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board has determined that the service and post-service medical evidence outweighs the Veteran's contentions to the effect that he has the claimed conditions that are related to his service, or to a service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in October 2007, and January 2010, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claim for a left shoulder disability was readjudicated as recently as September 2013.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA medical records. 

The Veteran has not been afforded examinations, and etiological opinions have not been obtained.  The Board has determined that a chronic condition is not shown during service, and that the Veteran does not currently have vasculitis.  The earliest post-service medical evidence of a left shoulder disability is dated many years after separation from service, and there is no competent evidence of record in support of either of the claims.  Therefore, etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claims on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims does not cause any prejudice to the Veteran.

ORDER

Service connection for vasculitis, and a left shoulder disability, is denied.  


REMAND


With regard to the claims for service connection for a left knee disability, a heart disability, lipoma (claimed as multiple internal tumors), a liver disability, and a right shoulder disability, in August 2008, the RO denied these claims.  In November 2009, a statement of the case was issued as to the claims, and in December 2009, a timely appeal was received.  See 38 C.F.R. § 20.202; 20.302(b) (2014).

Subsequent to the November 2009 statement of the case, a great deal of medical evidence in the form of VA treatment reports has been added to the Veteran's claims file, to include his Virtual VA (paperless) file (VVA).  However, a supplemental statement of the case has not yet been issued as to these claims, nor has the appellant waived RO/Appeals Management Center (AMC) review of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).  

In this regard, it appears that the RO construed a November 2013 VA Form 646 as a withdrawal of these claims.  However, there is nothing in that document which meets the criteria for withdrawal of a claim as provided in 38 C.F.R. § 20.204 (2014).  

Given the foregoing, a remand is required for the RO/AMC to adjudicate the issues of  service connection for a left knee disability, a heart disability, lipoma (claimed as multiple internal tumors), a liver disability, and a right shoulder disability. 

With regard to the claims that new and material evidence has been presented to reopen a claim for service connection for a skin disability, and for service connection for a kidney disability, a gastrointestinal disability, headaches, and a right knee disability, in May 2010, the RO denied these claims.  In May 2011, the Veteran filed a submission which indicates disagreement with all of the denials in that rating decision, and which appear to satisfy the criteria for a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.201, 20.302(a) (2014).  A statement of the case has not yet been issued as to these claims.  

Because a timely NOD was filed to the May 2010 rating decision, the RO must now provide the Veteran with a statement of the case on the issues of whether new and material evidence has been presented to reopen a claim for service connection for a skin disability, and service connection for a kidney disability, a gastrointestinal disability, headaches, and a right knee disability.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claim of an acquired psychiatric disorder, to include PTSD, as an initial matter, in August 2008, the RO denied the claim, which it characterized solely as a claim for PTSD.  Evidence of record shows that the Veteran had been diagnosed with a number of acquired psychiatric diagnoses other than PTSD, to include depression, and an anxiety disorder.  The Board has therefore recharacterized the issue as stated on the cover page of this decision to address all possible theories of causation.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In the Veteran's PTSD questionnaire, he claimed several stressors pertaining to his medical treatment for a reaction to a typhus shot, and his subsequent discharge from service.  He also asserted that he had been ordered to guard the site of a plane crash at some point in the late Spring of Summer of 1964 during service at Stewart Air Force Base, that he saw the dead body of a pilot, that he helped find a body of another crewman, that he could smell the burning flesh of the pilot, and that he injured his left knee during the performance of his duties.  

In January 2008 and January 2013, the RO issued memorandums in which it determined that there was insufficient information to warrant an attempt at stressor verification with the U.S. Army and Joint Services Records Research Center (JSRRC).  

In the latter memorandum, the RO noted that the Veteran had been treated for a right knee injury sustained on November 1, 1962, while climbing a mountain, and that he had submitted evidence that a T-33 crashed at Van Wyck Mountain, New York, on November 1, 1962.  

A report from DRPIS (Defense Personnel Records Information Retrieval System), received in about July 2013, shows that they were able to verify that an aircraft had crashed in the Catskills on November 1, 1962.  A report from the Headquarters, Air Force Safety Center, essentially shows that a T-33 aircraft with two pilots crashed 29 miles northwest of Stewart AFB on November 1, 1962.  

The Board notes that the Veteran's personnel file shows that he was serving at Stewart AFB in November 1962. 

In summary, while it is clear that some of the Veteran's claims are difficult to understand based on the evidence of record, in this case, it appears that this claimed stressor is verified.  In addition, VA progress notes contain multiple notations of PTSD.  

VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, given the foregoing, a remand is required for an expert opinion as to whether the Veteran currently has a diagnosed acquired psychiatric disability due to his service.  Therefore, the Veteran should be scheduled for an examination, to include an etiological opinion.  Id.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

As a final matter, the Veteran has asserted that he has hypertension that is related to a heart disorder that should be service connected.  The Board is remanding the claim for service connection for a heart disability for additional development.  Should the claim for service connection for a heart disability currently on appeal be granted, it could affect the outcome of the claim for service connection for hypertension.  Therefore, these claims are inextricably intertwined, and adjudication of the hypertension claim must be deferred, and it must therefore be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issues of service connection for a left knee disability, a heart disability, lipoma, claimed as multiple internal tumors), a liver disability, a right shoulder disability, and hypertension.  If any of the claims remain denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time to respond.

2.  Issue a statement of the case with respect to the issues of whether new and material evidence has been presented to reopen a claim for service connection for a skin disability, and service connection for a kidney disability, a gastrointestinal disability, headaches, and a right knee disability.  The Veteran should be advised that she may perfect her appeal of this issue by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b).

3.  Schedule the Veteran for a VA psychiatric examination to determine his correct diagnosis(es), to include whether he has PTSD under the criteria as set forth in DSM-IV.  

The claims file should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's C-file has been reviewed (including this Remand).  

A summary of the conceded verified stressor (i.e., witnessing the aftermath of a November 1962 airplane crash, to include seeing dead bodies) should be provided to the examiner, along with all of the claimed stressors.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that any diagnosed acquired psychiatric disorder, to include PTSD, was caused by the Veteran's service.  If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis.  

The report of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  Readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the determination remains unfavorable to the Veteran, the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


